DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 08/23/2022, 06/13/2022, 02/16/2022 and  09/10/2020  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Priority
No priority claim has been filed. The effective filing date of the instant application of 04/30/2020 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 14-20 of copending Application No. 16/862,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference 16/862,882 recite narrower claim limitations that those recited in the claims of the instant application as reported in the following table:
Instant claims 16/862,840
Reference claim Application16/862,882
1. A method to segment given neuronal tracts in an image, comprising:              accessing selected data of a subject;                                                           evaluating the accessed selected data based on a first criteria to determine a image tractography including a plurality of tracts;                                                       recalling a trained classification system;                                                           evaluating at least a sub-plurality of tracts of the plurality of tracts;                      classifying the evaluated at least sub-plurality of tracts;                                determining whether at least one of the evaluated sub-plurality of tracts is a given fiber tract;                                                                                                           outputting the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract
1. A method to segment given neuronal tracts in an image, comprising:                                                                               accessing selected data of a subject;                                           evaluating the accessed selected data to determine a selected image tractography including a plurality of tracts;                                  determining selected regions of interest relative to the accessed selected data with a recalled trained artificial neural network;                                    recalling a trained classification system;                                       evaluating at least a sub-plurality of tracts of the plurality of tracts with the recalled trained classification system;                                            determining whether at least one of the evaluated sub-plurality of tracts is a given fiber neuronal tract based at least on the recalled trained artificial neural network;                                                                              outputting which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract.
2. The method of Claim 1, wherein the accessed selected data includes diffusion weighted gradient images.
Claim 2: The method of Claim 1, wherein the accessed selected data includes diffusion weighted gradient images
3. The method of Claim 2, wherein evaluating the accessed selected data based on the first criteria to determine the image tractography including the plurality of tracts includes: determining an anisotropy of water within the selected data; and determining tracts through the image based on the determined anisotropy.
3. The method of Claim 2, wherein evaluating the accessed selected data based on the first criteria to determine the selected image tractography including the plurality of tracts includes: determining an anisotropy of water within the selected data; and determining tracts through an image in the selected data based on the determined anisotropy.
4. The method of Claim 1, further comprising: comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts.
4. The method of Claim 1, further comprising: comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts.
5. The method of Claim 1, wherein evaluating all of the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points.
5. The method of Claim 1, wherein evaluating all of the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points.
6. The method of Claim 5, wherein classifying the evaluated at least the sub-plurality of tracts includes classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract; and wherein determining whether at least one of the evaluated sub-plurality of tracts is the given fiber neuronal tract includes determining whether at least one of the evaluated sub-plurality of tracts is classified as the given fiber neuronal tract.

7. The method of Claim 6, wherein the given fiber neuronal tract includes at least one brain fiber neuronal tract.
14. The method of Claim 1, wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an arcuate tract, a superior longitudinal fasciculus, an optical radiations, an optic tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, a hyperdirect tract, an uncinate tract, a medial lemniscus tract, or combinations thereof.15. The method of Claim 14, wherein the given fiber neuronal tract is at least one of a frontal aslant tract, a dentato rubro thalamic tract, a hyperdirect tract, and medial lemniscus tract.
8. The method of Claim 6, wherein evaluating at least a sub-plurality of tracts of the plurality of tracts includes evaluating all of the plurality of tracts.
 
9. The method of Claim 1, wherein outputting the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be a given fiber neuronal tract includes displaying the given fiber neuronal tract with a display device.
 
10. The method of Claim 9, further comprising: identifying the given fiber neuronal tract.
 
11. The method of Claim 1, further comprising: executing instructions with a processor system to automatically: classify the evaluated at least the sub-plurality of tracts; and determine whether at least one of the evaluated sub-plurality of tracts is the given fiber neuronal tract.
 
12. The method of Claim 11, further comprising: acquiring diffusion weighted gradient images of the subject.
2. The method of Claim 1, wherein the accessed selected data includes diffusion weighted gradient images.
13. The method of Claim 1, wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an optical tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, or combinations thereof.
14. The method of Claim 1, wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an arcuate tract, a superior longitudinal fasciculus, an optical radiations, an optic tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, a hyperdirect tract, an uncinate tract, a medial lemniscus tract, or combinations thereof.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 15. The method of Claim 14, wherein the given fiber neuronal tract is at least one of a frontal aslant tract, a dentato rubro thalamic tract, a hyperdirect tract, and medial lemniscus tract.
14. The method of Claim 1, further comprising: navigating an instrument relative to the outputted the given fiber neuronal tract.
16. The method of Claim 1, further comprising: navigating an instrument relative to the given fiber neuronal tract.
15. A system configured to segment given neuronal tracts in an image of a subject, comprising:                                                                                      a processor system configured to execute instructions to:                             access selected data of a subject;                                                       evaluate the accessed selected data based on a first criteria to determine a image tractography including a plurality of tracts;                                         recall a trained classification system;                                                    evaluate at least a sub-plurality of tracts of the plurality of tracts;                  classify the evaluated at least the sub-plurality of tracts;                      determine whether at least one of the evaluated sub-plurality of tracts is a given fiber tract; and                                                                                       output the given neuronal tract when at least one of the evaluated plurality of tracts is determined to be a given neuronal tract.
17. A system configured to segment given neuronal tracts in an image of a subject, comprising:                                                                                    a processor system configured to execute instructions to:                        access selected data of a subject;                                                       evaluate the accessed selected data based on a first criteria to determine an image tractography including a plurality of tracts;                                    determine selected regions of interest relative to the accessed selected data with a recalled trained convolutional neural network;                                      recall a trained classification system;                                                  evaluate at least a sub-plurality of tracts of the plurality of tracts with the recalled trained classification system;                                                   determine whether at least one of the evaluated sub-plurality of tracts is a given fiber neuronal tract based at least on the recalled trained convolutional neural network;                                                                                                output which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract.
16. The system of Claim 15, further comprising: a memory system configured to store the instructions.
18. The system of Claim 17, further comprising: a memory system configured to store the instructions.
17. The system of Claim 15, further comprising: a display device configured to display an image of the subject and the outputted given neuronal tract.
19. The system of Claim 17, further comprising: a display device configured to display an image of the subject and the outputted given fiber neuronal tract.
18. The system of Claim 15, further comprising: an imaging system configured to acquire diffusion weighted gradient images of the subject.
20. The system of Claim 17, further comprising: an imaging system configured to acquire diffusion weighted gradient images of the subject.
19. The system of Claim 15, further comprising: a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output the given neuronal tract within the navigation system.
21. The system of Claim 17, further comprising: a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output given neuronal tract within the navigation system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14-17 and 19-22 of copending Application No. 16/862,890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference 16/862,890 recite narrower claim limitations that those recited in the claims of the instant application as reported in the following table:

Instant claims 16/862,840
Reference claim Application 16/862,890
1. A method to segment given neuronal tracts in an image, comprising:              accessing selected data of a subject;                                                           evaluating the accessed selected data based on a first criteria to determine a image tractography including a plurality of tracts;                                                       recalling a trained classification system;                                                           evaluating at least a sub-plurality of tracts of the plurality of tracts;                      classifying the evaluated at least sub-plurality of tracts;                                determining whether at least one of the evaluated sub-plurality of tracts is a given fiber tract;                                                                                                           outputting the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract
1. A method to segment neuronal tracts in an image, comprising: accessing selected data of a subject; evaluating the accessed selected data to determine an image tractography including a plurality of tracts; evaluating at least a sub-plurality of tracts of the plurality of tracts with a trained machine learning algorithm; determining whether at least one of the evaluated sub-plurality of tracts is a given fiber neuronal tract based at least on the evaluation of at least the sub-plurality of tracts of the plurality of tracts; and outputting which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract.                                           5. The method of Claim 1, further comprising: determining selected regions of interest relative to the accessed selected data with a recalled trained convolutional neural network.                                                                   15. The method of Claim 1, further comprising: training a machine learning algorithm to identify the given fiber neuronal tract to generate the trained machine learning algorithm with at least training data including the given fiber neuronal tract identified therein.                                                               13. The method of Claim 12, wherein evaluating at least the sub-plurality of tracts of the plurality of tracts with the recalled trained classification system includes evaluating the sub-plurality of tracts based on the determined at least one region of interest determined in the accessed image data.
2. The method of Claim 1, wherein the accessed selected data includes diffusion weighted gradient images.
2. The method of Claim 2, wherein the accessed selected data includes diffusion weighted gradient images.
3. The method of Claim 2, wherein evaluating the accessed selected data based on the first criteria to determine the image tractography including the plurality of tracts includes: determining an anisotropy of water within the selected data; and determining tracts through the image based on the determined anisotropy.
3. The method of Claim 3, wherein evaluating the accessed selected data based on the first criteria to determine the image tractography including the plurality of tracts includes: determining an anisotropy of water within the selected data; and determining tracts through an image in the selected data based on the determined anisotropy.
4. The method of Claim 1, further comprising: comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts.
 
5. The method of Claim 1, wherein evaluating all of the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points.
4. The method of Claim 1, wherein evaluating all of the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points.
6. The method of Claim 5, wherein classifying the evaluated at least the sub-plurality of tracts includes classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract; and wherein determining whether at least one of the evaluated sub-plurality of tracts is the given fiber neuronal tract includes determining whether at least one of the evaluated sub-plurality of tracts is classified as the given fiber neuronal tract.
 
7. The method of Claim 6, wherein the given fiber neuronal tract includes at least one brain fiber neuronal tract.
14. The method of Claim 1, wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an optical tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, or combinations thereof.
8. The method of Claim 6, wherein evaluating at least a sub-plurality of tracts of the plurality of tracts includes evaluating all of the plurality of tracts.
4. The method of Claim 1, wherein evaluating all of the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points.
9. The method of Claim 1, wherein outputting the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be a given fiber neuronal tract includes displaying the given fiber neuronal tract with a display device.
20. The system of Claim 17, further comprising: a display device configured to display an image of the subject and the outputted given fiber neuronal tract (as functional activity).
10. The method of Claim 9, further comprising: identifying the given fiber neuronal tract.
15. The method of Claim 1, further comprising: training a machine learning algorithm to identify the given fiber neuronal tract to generate the trained machine learning algorithm with at least training data including the given fiber neuronal tract identified therein.
11. The method of Claim 1, further comprising: executing instructions with a processor system to automatically: classify the evaluated at least the sub-plurality of tracts; and determine whether at least one of the evaluated sub-plurality of tracts is the given fiber neuronal tract.
 19. The system of Claim 18, further comprising: a memory system configured to store the instructions for performing the method of claim 1.
12. The method of Claim 11, further comprising: acquiring diffusion weighted gradient images of the subject.
2. The method of Claim 2, wherein the accessed selected data includes diffusion weighted gradient images.
13. The method of Claim 1, wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an optical tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, or combinations thereof.
14. The method of Claim 1, wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an optical tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, or combinations thereof.
14. The method of Claim 1, further comprising: navigating an instrument relative to the outputted the given fiber neuronal tract.
16. The method of Claim 1, further comprising: navigating an instrument relative to the given fiber neuronal tract.
15. A system configured to segment given neuronal tracts in an image of a subject, comprising:                                                                                      a processor system configured to execute instructions to:                             access selected data of a subject;                                                       evaluate the accessed selected data based on a first criteria to determine a image tractography including a plurality of tracts;                                         recall a trained classification system;                                                    evaluate at least a sub-plurality of tracts of the plurality of tracts;                  classify the evaluated at least the sub-plurality of tracts;                      determine whether at least one of the evaluated sub-plurality of tracts is a given fiber tract; and                                                                                       output the given neuronal tract when at least one of the evaluated plurality of tracts is determined to be a given neuronal tract.
17. A system configured to segment given neuronal tracts in an image of a subject, comprising:                                                                                  a processor system configured to execute instructions to:                   access a selected data of a subject;                                                evaluate the accessed selected data based on a first criteria to determine an image tractography including a plurality of tracts;                                evaluate at least a sub-plurality of tracts of the plurality of tracts with a trained machine learning algorithm;                                                                  determine whether at least one of the evaluated sub-plurality of tracts is a given fiber neuronal tract based at least on the evaluation of at least the sub-plurality of tracts of the plurality of tracts; and                                      output which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract
16. The system of Claim 15, further comprising: a memory system configured to store the instructions.
19. The system of Claim 18, further comprising: a memory system configured to store the instructions.
17. The system of Claim 15, further comprising: a display device configured to display an image of the subject and the outputted given neuronal tract.
20. The system of Claim 17, further comprising: a display device configured to display an image of the subject and the outputted given fiber neuronal tract.
18. The system of Claim 15, further comprising: an imaging system configured to acquire diffusion weighted gradient images of the subject.
21. The system of Claim 17, further comprising: an imaging system configured to acquire diffusion weighted gradient images of the subject.
19. The system of Claim 15, further comprising: a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output the given neuronal tract within the navigation system.
22. The system of Claim 17, further comprising: a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output given neuronal tract within the navigation system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Additionally, instant Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.16/862,890 in view of Cetingul et al. (US 2017/0052241 A1; Pub.Date 2017-02-23; Fil.Date 2016-07-28; IDS reference).
Regarding claim 4, the reference application ‘890 teaches the method of claim 1, but does not appear to explicitly teach the limitation of claim 4 “comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts”.
However, Cetingul teaches within the same field of endeavor of MRI processing for tracking neuronal fibers (abstract) the same limitation as comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts (Abstract: “Fiber tracing is performed via deterministic or probabilistic tractography where the tract maps and brain regions from multiple atlases and/or templates can be used for seeding and/or as spatial constraints”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of the reference application ’890  such that the method further comprises: comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts, since one of ordinary skill in the art would recognize that comparing the determined image from tractography to those in an atlas was known in the art as taught by Cetingul. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Vigh for the instant application teach both the use of MRI for practicing medical diagnosis. The motivation would have been to improves accuracy by allowing the user to confirm whether the detected neuronal fibers match with known fibers in an atlas, as suggested by Cetingul.

Additionally, instant Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.16/862,890 in view of Cetingul et al. (US 2017/0052241 A1; Pub.Date 2017-02-23; Fil.Date 2016-07-28; IDS reference) and Pisner (USPN 20200167694 A1; Pub.Date 05/28/2020; Fil.Date 04/01/2019).
Regarding claim 6, the reference application ‘890 teaches the method of claim 1, but does not appear to explicitly teach the limitations of claim 6 “classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract; and determining whether at least one of the evaluated sub-plurality of tracts is classified as the given fiber neuronal tract”.
Cetingul teaches within the same field of endeavor of MRI processing for tracking neuronal fibers (abstract) determining whether at least one of the evaluated sub-plurality of tracts is the given fiber neuronal tract ([0082] “The brain regions of interest, the tracts, and the tract path spatial restrictions are used to control the tracing of the tracts” and “The regions of interest define starting points and/or restrictions on given tracts (e.g., inclusion or exclusion criteria)” with [0085] “Inclusion and exclusion locations are provided by the brain regions of interest relative to each given tract and the tract path spatial restrictions (e.g., AAL, TRS)” and [0030] “The reconstruction uses deterministic or probabilistic tractography given a set of tuning parameters (e.g., step size, maximum local curvature, minimum fractional anisotropy, or other limitations in the tract tracing) and spatial constraints (e.g., seed image and/or regions to be included and excluded for a particular white matter tract and the tract)” reading on the inclusion or exclusion of the tracing of tracts on given tracts). Additionally, Cetingul teaches the segmentation using machine learning classification ([0057]) and that “The structural data used for segmentation and the diffusion weighted imaging data used for tractography based on spatial constraints from the segmentation are both in the subject space. Where the scans occur in a same examination with little or no movement of the patient within the MRI system, the segmentation locations are spatially aligned with the diffusion weighted data” ([0058]) therefore Cetingul is teaching that determining whether at least one of the evaluated sub-plurality of tracts is classified as the given fiber neuronal tract. Cetingul teaches the classification of the patient sub-plurality of tracts with random walker or any other classification method ([0057]. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of the reference application ’890  such that the method further comprises: determining whether at least one of the evaluated sub-plurality of tracts is classified as the given fiber neuronal tract, since one of ordinary skill in the art would recognize that identifying the classified patient tracts with one of the known tracts in an atlas was known in the art as taught by Cetingul. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Vigh for the instant application teach both the use of MRI for practicing medical diagnosis. The motivation would have been to improves accuracy by allowing the user to confirm whether the detected neuronal fibers match with known fibers in an atlas, as suggested by Cetingul.
Cetingul and the reference application ‘890 do not teach specifically classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract as in claim 6.
However, Pisner teaches within the same field of endeavor of analyzing tracts within brain connectomes (Title, abstract and [0012] “This can be accomplished using either deterministic or probabilistic tractography... This tracking process intimately depends both on the type of diffusion model fit to the data, as well as the method of tractography used once the model is fit... Various methods of deterministic and probabilistic tractography also exist, the majority of which share a common set of tracking hyperparameters including step size, curvature threshold, tissue classification approach, number of samples, length threshold, and others not stated herein”) the use of specific ensemble machine learning algorithms for performing classification accommodated for ensemble connectomes such as Random Forests since “they often produce more accurate solutions than a single model would” ([0031]).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of the reference application ‘890 as modified by Cetingul such that the method further comprises: classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract, since one of ordinary skill in the art would recognize that classification of brain tracts using Random Forests algorithm was known in the art as taught by Pisner and since Cetingul already teaches the trained classification system as discussed in claim 1. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Pisner both teach using “either deterministic or probabilistic tractography” and performing machine learning techniques applied to tractography and connectomes. The motivation would have been to use specific algorithms such as Random Forests known to provide more accurate solutions, as suggested by Pisner ([0031]).

Claim Objections
Claim 1 is objected to because of the following informalities:  “to determine a image tractography” should read “to determine an image tractography”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “navigate an instrument relative to the outputted the given fiber neuronal tract” should either read ““navigate an instrument relative to the outputted given fiber neuronal tract” or “navigate an instrument relative to the outputted, the given fiber neuronal tract”.
Claim 19 is objected to because of the following informalities:  “to be navigated relative to the output the given neuronal tract within the navigation system” should read “to be navigated relative to the output, the given neuronal tract, within the navigation system”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1 and 15 are rejected due to their dependency from claims 1 and 15.
Claims 1 and 15 recite the term “a given fiber tract” and “the given fiber neuronal tract”. First it is unclear if these “tract” are directed to the same or different tracts since at some part of the specification, the specification recites “the given fiber tract which may be or is a neuronal tract” ([0040]) suggesting that the given fiber tract may not be a neuronal fiber tract. Clarification is requested via amendment. The examiner suggests to amend “a given fiber tract” as “a given neuronal fiber tract”. 
Additionally, it is unclear as to what “given” is intended to limit. The claims do not provide a definition or description of the meaning of the term “given”. The specification provides different definitions and exemplifications such as “An anatomical or known fiber tract may also be referred to as a given fiber tract” ([0022]), “A given fiber tract or white matter tract may be a predetermined or named tract” ([0029]), “selected fiber tracts, which may also be referred to as given fiber tracts. The fiber tracts may be brain fiber tracts and also referred to as given fiber neuronal tracts” [0030],  “given fiber tracts, such as neuronal tracts (e.g. corticospinal tracts, optical tracts, etc.)” ([0036]) and “the given fiber tract which may be or is a neuronal tract, i.e. anatomical feature tract. The anatomical feature may be preselected by a user, such as the user 78, or may be identified by a system such that all possible tracts are segmented and identified” ([0040]). Therefore the specification exemplifies various definitions for the term “given fiber tracts”. However, applicant is reminded that it is improper to import limitations from the specification into the claims. See MPEP 2111.01.  Therefore it is unclear what the term “given” exactly means. Clarification is requested via amendment. The examiner recommends to either delete the term given or amend the limitations with a description within the exemplified descriptions provided by the specification. For the purpose of the examination, the examiner will considered the term “given” as not having any limiting weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (2019 MICCAI 2019 LNCS 11766:599-608; Pub.Date ePub 10/10/2019) with evidentiary reference Alexander et al. (2007 J Am Soc Exp NeuroTherapeutics 4:316-329; Pub.Date 2007).

Regarding independent claim 1, Zhang teaches a method to segment given neuronal tracts in an image (Title, abstract and Fig. 1), comprising: 
accessing selected data of a subject with accessing subject specific dMRI data such as DTI data (Supplemental Data p. S2 Fig.S2 with DTI data and p.600 last ¶-p.601 first ¶ “Third, we demonstrate successful tract segmentation on a large test dataset (374 subjects). We believe the proposed method is the first fiber-based deep learning tract segmentation method that can generalize to dMRI data with different acquisition parameters and from different populations, including brain tumor patients” for the generation of global subject specific tractography image in Fig. 1d  as obtaining subject specific tractograms from diffusion MRI (dMRI) data as selected data of a subject to provide and image “subject-specific unlabeled tractography data” Fig.1d bottom left image) with the evidentiary reference Alexander reviewing the DTI processed data to obtain the subject specific tractography image (Fig. 6); 
evaluating the accessed selected data based on a first criteria to determine an image tractography including a plurality of tracts (Supplemental data p.S2 and Fig.S2 with analysis of DTI imaging data and Fig. 1d analysis of the dMRI data for providing a global subject specific tractography image with p.600 last ¶-p.601 first ¶ “Third, we demonstrate successful tract segmentation on a large test dataset (374 subjects). We believe the proposed method is the first fiber-based deep learning tract segmentation method that can generalize to dMRI data with different acquisition parameters and from different populations, including brain tumor patients” wherein evidential reference Alexander describes the evaluation of the DTI data from the DWI image with production of the subject specific tractography and Zhang teaching the condition of wherein having or not having a tumor); 
recalling a trained classification system (Fig. 1a 1c and 1d  and p.602-603 ¶ 2.2 CNN tract Segmentation Model Training, with a trained CNN model for tract segmentation using 100 subject dMRI tractography data for labelling 55 anatomical fiber tracts including “other fibers” class for fibers not being labelled within the 54 known tracts (p.601-602 ¶ 2.1 Datasets and p.S1 with listing of the 54 fiber tracts as given known fiber tracts)) and recalling the trained CNN classification system for labelling the subject specific tracts in Fig. 1d);
evaluating at least a sub-plurality of tracts of the plurality of tracts (p. 603 ¶ 2.4 Tract Segmentation of Unlabeled Tractography Data with registration of the subject specific tractography data with an atlas and Fig. 1b and 1d global subject specific segmentation of unlabeled tractography data as image of fibers in tractography image of the subject wherein each of the fibers are evaluated using FiberMap); 
classifying the evaluated at least sub-plurality of tracts (Fig. 1d with prediction of the labelling of the subject specific fibers using the trained CNN such as the determination of labelled CST fibers and “other fibers” within the set of 54 labelled set of fibers (p.601-602 ¶ 2.1 Datasets and p.S1 with listing of the 54 fiber tracts as given known fiber tracts));
determining whether at least one of the evaluated sub-plurality of tracts is a given fiber tract (Fig. 1d with prediction of the labelling of the subject specific fibers using the trained CNN such as the determination of labelled CST fiber as a given fiber tract and “other fibers” within the set of 54 labelled set of fibers as other given fiber tracts(p.601-602 ¶ 2.1 Datasets)); 
outputting the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract (Fig. 1d final image of the subject specific tractography image with color labelled fiber tracts and Fig.3 for outputting a specific given fiber tract such as AF or/and CST fiber tract).

Regarding the dependent claims 2, 3, 5, 7-13,  all the elements of these claims are anticipated by the teaching of Zhang with evidential reference Alexander.
Regarding claim 2, Zhang teaches the accessed selected data includes diffusion weighted gradient images since Zhang teaches the subject specific tractography images acquired with DTI conventionally known in the art to be obtained with diffusion weighted images (DWI) as Alexander is describing the DTI data (p.316 col.1 2nd ¶ to col.2 1st ¶ “The diffusion of water within tissues will be altered by changes in the tissue microstructure and organization; consequently, diffusion-weighted (DW) MRI methods, including DTI, are potentially powerful probes for characterizing the effects of disease and aging on microstructure” and p.319 col.2 last ¶ “Maps of DTI measures are estimated from the raw DW images”).
Regarding claim 3, Zhang teaches with the use of DTI imaging data for the determination of the global subject specific tractography images (Fig. 1d) implicitly determining an anisotropy of water within the selected data; and determining tracts through the image based on the determined anisotropy, since evidential reference Alexander reviewed the DTI imaging data analysis as measuring the signal attenuation from water diffusion for characterizing the three-dimensional diffusion of water (p.316 Introduction) with its anisotropy as function of the spatial location (abstract) for the determination of white matter connectivity (p.316 Introduction) leading to the identification of the subject specific tracts (p.321 col.2 last ¶ to p.322 col.1 1st with Fig.6 representing some color coded tracts). 
Regarding claim 5, Zhang teaches wherein evaluating all of the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points (Fig.2 and p.602 ¶ 2.2 FiberMap Tractography Fiber Feature Descriptor with FiberMap testing the similarity of points along the fibers with the extraction of 15 points per fibers for characterizing and representing a fiber to enable tract segmentation, therefore teaching determining points along each tract of the sub-plurality of tracts). 
Regarding claim 7, Zhang teaches the given fiber neuronal tract includes at least one brain fiber neuronal tract (Fig. 1 and Fig. 3 showing image and segmentation of AF and CST tracts as arcuate fasciculus and corticospinal tracts, p.601 2nd ¶ as neuronal tracts).
Regarding claim 8, Zhang teaches evaluating at least a sub-plurality of tracts of the plurality of tracts includes evaluating all of the plurality of tracts with labelling all the tracts as within the 54 known tracts and the remaining tracts as “other fibers/tracts” (Fig. 1 and p.601 2nd ¶ “In the present study, we used training fiber samples from a total of 54 tracts of interest, such as arcuate fasciculus (AF) and corticospinal tract (CST), for a total of 273379 fibers. We grouped the fibers from all other clusters and the rejected false positive fibers into the category of “other fibers” (a total of 726621 fibers). In total, we had 55 tract classes in the training dataset.”).
Regarding claim 9, Zhang teaches outputting the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be a given fiber neuronal tract includes displaying the given fiber neuronal tract with a display device with an implicit display device for visualization of the given fiber neuronal tract and visual comparison as in Fig. 3.
Regarding claim 10, Zhang teaches identifying the given fiber neuronal tract with the CNN labelling the unlabeled subject specific tract (Fig. 1d).
Regarding claim 11, Zhang teaches classify the evaluated at least the sub-plurality of tracts (Fig.1d classifying the unlabeled tracts of the subject specific tractography within the 55 classes including 54 known given tract classes and an “other tract” class, as discussed in claim 1) and determine whether at least one of the evaluated sub-plurality of tracts is the given fiber neuronal tract (Fig.1d identifying CST or Fig.3 identifying AF and CST) which implicitly teach the  use of a processor or computer to perform the training of the CNN and the application of the trained neural network to the processed subject specific tractography tracts since the development of a CNN and its application is at least requiring the use of a processor due to the complexity of the intrinsic non-linearity of the calculations. 
Regarding claim 12, Zhang teaches the acquisition of subject specific dMRI data (Title, p.600 last ¶ to p.601 1st ¶ “Third, we demonstrate successful tract segmentation on a large test dataset (374 subjects). We believe the proposed method is the first fiber-based deep learning tract segmentation method that can generalize to dMRI data with different acquisition parameters and from different populations, including brain tumor patients”, including DTI diffusion tensor imaging data for obtaining the subject specific tractography image (p.S2 Fig.S2 and Fig.1d) wherein, as discussed in claim 2, evidential reference Alexander is describing the DTI data (p.316 col.1 2nd ¶ to col.2 1st ¶ “The diffusion of water within tissues will be altered by changes in the tissue microstructure and organization; consequently, diffusion-weighted (DW) MRI methods, including DTI, are potentially powerful probes for characterizing the effects of disease and aging on microstructure” and p.319 col.2 last ¶ “Maps of DTI measures are estimated from the raw DW images”) therefore Zhang teaches acquiring diffusion weighted gradient images of the subject as claimed.
Regarding claim 13, Zhang teaches wherein the given fiber neuronal tract is at least one of a cortico-spinal tract, an optical tract, a frontal aslant tract, a dentato rubro thalamic tract, a fornix tract, or combinations thereof (labelling of the subject CST as given tract in Fig.1d).

Regarding claim 15, Zhang implicitly teaches the use of an imaging device for the acquisition of dMRI of the subjects for providing consistent tractography segmentation (Title, abstract and use of DTI imaging data in p.S2 and Fig.S3 to obtain a global subject specific tractography image as in Fig.1d with unlabeled tracts) with an implicit processor for processing the imaging signal and data) therefore teaching a system configured to segment given neuronal tracts in an image of a subject, comprising: a processor system configured to execute instructions to:
access selected data of a subject with accessing subject specific dMRI data such as DTI data (Supplemental Data p. S2 Fig.S2 with DTI data and p.600 last ¶-p.601 first ¶ “Third, we demonstrate successful tract segmentation on a large test dataset (374 subjects). We believe the proposed method is the first fiber-based deep learning tract segmentation method that can generalize to dMRI data with different acquisition parameters and from different populations, including brain tumor patients” for the generation of global subject specific tractography image in Fig. 1d  as obtaining subject specific tractograms from diffusion MRI (dMRI) data as selected data of a subject to obtain “subject-specific unlabeled tractography data” Fig.1d bottom left image) with the evidentiary reference Alexander reviewing the DTI process to image the subject specific tractography image (Fig. 6); 
evaluate the accessed selected data based on a first criteria to determine a image tractography including a plurality of tracts (Supplemental data p.S2 and Fig.S2 with analysis of DTI imaging data and Fig. 1d analysis of the dMRI data for providing a global subject specific tractography image with p.600 last ¶-p.601 first ¶ “Third, we demonstrate successful tract segmentation on a large test dataset (374 subjects). We believe the proposed method is the first fiber-based deep learning tract segmentation method that can generalize to dMRI data with different acquisition parameters and from different populations, including brain tumor patients” wherein evidential reference Alexander describes the evaluation of the DTI data from the DWI image with production of the subject specific tractography and Zhang teaching the condition of wherein having or not having a tumor is used to testing the accuracy of the method); 
recall a trained classification system (Fig. 1a 1c and 1d  and p.602-603 ¶ 2.2 CNN tract Segmentation Model Training, with a trained CNN model for tract segmentation using 100 subject dMRI tractography data for labelling 55 anatomical fiber tracts including “other fibers” class  for fibers not being labelled within the 54 known tracts (p.601-602 ¶ 2.1 Datasets)) and recalling the trained CNN classification system for labelling the subject specific tracts in Fig. 1d); 
evaluate at least a sub-plurality of tracts of the plurality of tracts (p. 603 ¶ 2.4 Tract Segmentation of Unlabeled Tractography Data with registration of the subject specific tractography data with an atlas and Fig. 1b and 1d global subject specific segmentation if unlabeled tractography data as image of fibers in tractography image of the subject wherein each of the fibers are evaluated using FiberMap); 
classify the evaluated at least the sub-plurality of tracts (Fig. 1d with prediction of the labelling of the subject specific fibers using the trained CNN such as the determination of labelled CST fibers and “other fibers” within the set of 54 labelled set of fibers (p.601-602 ¶ 2.1 Datasets and p.S1 with listing of the 54 fiber tracts as given known fiber tracts)); 
determine whether at least one of the evaluated sub-plurality of tracts is a given fiber tract ((Fig. 1d with prediction of the labelling of the subject specific fibers using the trained CNN such as the determination of labelled CST fiber as a given fiber tract and “other fibers” within the set of 54 labelled set of fibers as other given fiber tracts(p.601-602 ¶ 2.1 Datasets)); and 
output the given neuronal tract when at least one of the evaluated plurality of tracts is determined to be a given neuronal tract (Fig. 1d final image of the subject specific tractography image with color labelled fiber tracts and Fig.3 for outputting a specific given fiber tract such as AF or/and CST fiber tract).

Regarding the dependent claims 17, 18, all the elements of these claims are anticipated by the teaching of Zhang with evidential reference Alexander.
Regarding claim 17, Zhang teaches implicitly a display for visualization and visual comparison of labelled tracts as in Fig.3, wherein the display is providing an image of the subject with the brain and the location of the given tract (Fig.3) therefore the display configured to display an image of the subject and the outputted given neuronal tract.
Regarding claim 18, Zhang teaches acquiring dMRI data at least from DTI data (Title, p.600 last ¶ to p.601 1st ¶ “Third, we demonstrate successful tract segmentation on a large test dataset (374 subjects). We believe the proposed method is the first fiber-based deep learning tract segmentation method that can generalize to dMRI data with different acquisition parameters and from different populations, including brain tumor patients”, including DTI diffusion tensor imaging data for obtaining the subject specific tractography image (p.S2 Fig.S2 and Fig.1d) wherein, as discussed in claim 2, evidential reference Alexander is describing the DTI data from DWI as diffusion weighted images (p.316 col.1 2nd ¶ to col.2 1st ¶ “The diffusion of water within tissues will be altered by changes in the tissue microstructure and organization; consequently, diffusion-weighted (DW) MRI methods, including DTI, are potentially powerful probes for characterizing the effects of disease and aging on microstructure” and p.319 col.2 last ¶ “Maps of DTI measures are estimated from the raw DW images” and Alexander describing imaging sequences used for MRI devices to acquire DWI images in Fig.3) therefore teaching the use of an imaging system configured to acquire diffusion weighted gradient images of the subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019 MICCAI 2019 LNCS 11766:599-608; Pub.Date ePub 10/10/2019) with evidentiary reference Alexander et al. (2007 J Am Soc Exp NeuroTherapeutics 4:316-329; Pub.Date 2007) as applied to claims 1 and 15 and further in view of Cetingul et al. (US 2017/0052241 A1; Pub.Date 2017-02-23; Fil.Date 2016-07-28; IDS reference)
Zhang and Alexander teach a method as set forth above.
Zhang and Alexander do not specifically teach comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts as in claim 4.
However, Cetingul teaches within the same field of endeavor a method to segment given neuronal tracts in an image (abstract “Fiber tracing  is performed via deterministic or probabilistic tractography where the tract maps and brain regions from multiple atlases and/or templates can be used for seeding and/or as spatial constraints” and claim 1: “A method for tractography with magnetic resonance imaging”, with [0057] “Any type of segmentation may be used, such as thresholding, pattern matching, machine-learnt classification, or random walker processing. The segmentation may or may not be seeded by the user” directed to [0062] “brain regions of interest, tracts, and tract path spatial restrictions are identified from atlases registered to a patient in act 14”). 
Cetingul teaches the comparison of a patient tractography with an atlas of fiber neuronal tracts (abstract and [0006] “The diffusion weighted data is corrected with field maps estimated from the data acquired in the phase-encoded and reverse phase encoded directions. The corrected diffusion weighted data is denoised. A first atlas of tract maps is registered to the subject space. Regions of interest through which tracts of the tract maps pass are identified from a second atlas. A tractogram for the patient is generated from the denoised, corrected diffusion weighted data, the tract maps, and the regions of interest. An image of the tractogram is transmitted” and [0029] to provide “ a priori anatomical knowledge in the form of an atlas annotation or template subject is integrated into tractography. By normalizing and spatially aligning the anatomical knowledge, the knowledge is incorporated into the tractography for the specific patient”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Zhang and Alexander such that the method further comprises: comparing the determined image tractography including the plurality of tracts to an atlas of fiber neuronal tracts, since one of ordinary skill in the art would recognize that using an atlas of neuronal tracts for registering this atlas with the subject specific tractography data was known in the art as taught by Cetingul. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Zhang teach providing a tractography mapping of a subject. The motivation would have been to provide a priori anatomical knowledge in the form of an atlas annotation or template subject as integrated into tractography for the subject specific tractography, as suggested by Cetingul ([0029]).

Zhang and Alexander teach a system as set forth above.
Zhang and Alexander do not specifically teach a memory system configured to store the instruction as in claim 16.
However, Cetingul teaches within the same field of endeavor of performing tractography specific to a subject (Title and abstract) the use of a memory for storing instruction to perform the tractography of the subject  ([0007] “In a second aspect, a non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for tractography with magnetic resonance imaging. The storage medium includes instructions for identifying brain regions of interest, tracts, and tract path spatial restrictions from atlases registered to a patient, determining a white matter mask for the patient, inputting diffusion weighted imaging data from a magnetic resonance imager, solving for fiber orientation distributions from the diffusion weighted imaging data, the brain regions of interest, the tracts, and the tract path spatial restrictions, and outputting a tractogram that is a function of the fiber orientation distributions”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Zhang and Alexander such that the system further comprises: a memory system configured to store the instruction, since one of ordinary skill in the art would recognize that using a non-transitory computer readable storage medium for storing instructions for producing the subject specific tractography was commonly and routinely performed in the art as taught by Cetingul. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Zhang teach providing a tractography mapping of a subject. The motivation would have been to provide a support for storing large algorithms necessary for the analysis of large amount of imaging data such as for the subject specific brain tractography.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019 MICCAI 2019 LNCS 11766:599-608; Pub.Date ePub 10/10/2019) with evidentiary reference Alexander et al. (2007 J Am Soc Exp NeuroTherapeutics 4:316-329; Pub.Date 2007) as applied to claim 1 and further in view of Pisner (USPN 20200167694 A1; Pub.Date 05/28/2020; Fil.Date 04/01/2019).
Zhang and Alexander teach a method as set forth above.
Zhang and Alexander do not specifically teach classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract as in claim 6.
However, Pisner teaches within the same field of endeavor of analyzing tracts within brain connectomes (Title, abstract and [0012] “This can be accomplished using either deterministic or probabilistic tractography... This tracking process intimately depends both on the type of diffusion model fit to the data, as well as the method of tractography used once the model is fit... Various methods of deterministic and probabilistic tractography also exist, the majority of which share a common set of tracking hyperparameters including step size, curvature threshold, tissue classification approach, number of samples, length threshold, and others not stated herein”) the use of specific ensemble machine learning algorithms for performing classification accommodated for ensemble connectomes such as Random Forests since “they often produce more accurate solutions than a single model would” ([0031]).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Zhang and Alexander such that the method further comprises: classifying the sub-plurality of tracts per a random forest classification system trained with classification criteria for the given fiber neuronal tract, since one of ordinary skill in the art would recognize that classification of brain tracts using Random Forests algorithm was known in the art as taught by Pisner and since Zhang already teaches the trained classification system with a machine learning system as discussed in claim 1. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Pisner both teach using “either deterministic or probabilistic tractography” and performing machine learning techniques applied to tractography and connectomes. The motivation would have been to use specific algorithms such as Random Forests known to provide more accurate solutions, as suggested by Pisner ([0031]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019 MICCAI 2019 LNCS 11766:599-608; Pub.Date ePub 10/10/2019) with evidentiary reference Alexander et al. (2007 J Am Soc Exp NeuroTherapeutics 4:316-329; Pub.Date 2007) as applied to claims 1 and 15, and further in view of Thomas et al. (WO2014/139024 A1; Pub.Date 09/18/2014; Fil.Date 03/14/2024).
Zhang and Alexander teach a method as set forth above.
Zhang and Alexander do not specifically teach navigating an instrument relative to the outputted the given fiber neuronal tract as in claim 14.
Regarding claim 15, Thomas teaches within the same field of endeavor of medical imaging with tractography of the brain (Title and abstract, Fig. 1 DTI(3) and DWI(4) for tractography and p.15 2nd ¶ “use of tractography”) a navigation system (p.27 2nd ¶ “ the processor(s) may include navigation module(s) that analyze input(s) to provide visualization and other outputs during procedures, such as tool tracking, and contextual information” tracking the medical tool relative to the tractograms, and p.51 2nd ¶ “This functionality is achieved by hiding diffusion tracts (or tractography information) in all regions of the brain except for the tracts that intersect the geometric space occupied by the target region or within the immediate vicinity (within a threshold). Alternatively, the tracts that intersect the geometric space occupied by a surgical tool that is virtually inserted in the brain may be displayed. Such tool may be a virtual representation of a biopsy needle, a port for minimally invasive surgery (e.g. an access port), a deep brain stimulation needle, or a catheter, to name a few. This approach 20 of selective display of 0TI information helps manage the large-data problem associated with visualization of an entire 0TI image. It also aids the surgeon in narrowing their focus and seeing principally the impacted tracts, as opposed to all tractography information associated with the entire brain”) therefore teaching navigating an instrument relative to the outputted the given fiber neuronal tract as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Zhang and Alexander such that the method further comprises: navigating an instrument relative to the outputted the given fiber neuronal tract, since one of ordinary skill in the art would recognize that combining a tractography imaging of the patient brain within a navigation system for positioning a medical tool relative to selected cerebral tracts was known in the art as taught by Thomas. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Zhang and Thomas both teach providing a tractography mapping with selected tracts of interest. The motivation would have been to provide visual support to the surgeon in narrowing their focus during the surgical procedure by providing visually the positioning of the medical tool relative to the tracts of interest to minimize the impact of the invasive surgery on the brain by preserving the functionality of the intact tracts, as suggested by Thomas (p.51 2nd ¶).

Zhang and Alexander teach a system as set forth above.
Zhang and Alexander do not specifically teach a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output the given neuronal tract within the navigation system as in claim 19.
However, similarly to claim 14, Thomas teaches within the same field of endeavor of medical imaging with tractography of the brain (Title and abstract, Fig. 1 DTI(3) and DWI(4) for tractography and p.15 2nd ¶ “use of tractography”) a navigation system (p.27 2nd ¶ “ the processor(s) may include navigation module(s) that analyze input(s) to provide visualization and other outputs during procedures, such as tool tracking, and contextual information” tracking the medical tool relative to the tractograms, and p.51 2nd ¶ “This functionality is achieved by hiding diffusion tracts (or tractography information) in all regions of the brain except for the tracts that intersect the geometric space occupied by the target region or within the immediate vicinity (within a threshold). Alternatively, the tracts that intersect the geometric space occupied by a surgical tool that is virtually inserted in the brain may be displayed. Such tool may be a virtual representation of a biopsy needle, a port for minimally invasive surgery (e.g. an access port), a deep brain stimulation needle, or a catheter, to name a few. This approach 20 of selective display of 0TI information helps manage the large-data problem associated with visualization of an entire 0TI image. It also aids the surgeon in narrowing their focus and seeing principally the impacted tracts, as opposed to all tractography information associated with the entire brain”) therefore teaching a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output the given neuronal tract within the navigation system as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Zhang and Alexander, such that the apparatus further comprises: a navigation system including a tracking system and a tracking device; wherein an instrument is operable to be navigated relative to the output the given neuronal tract within the navigation system, since one of ordinary skill in the art would recognize that using a system configured to combine a tractography imaging of the patient brain within a navigation system for positioning a medical tool relative to selected cerebral tracts was known in the art as taught by Thomas. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cetingul and Thomas both teach providing a tractography mapping with selected tracts of interest. The motivation would have been to provide visual support to the surgeon in narrowing their focus during the surgical procedure by providing visually the positioning of the medical tool relative to the tracts of interest to minimize the impact of the invasive surgery on the brain by preserving the functionality of the intact tracts, as suggested by Thomas (p.51 2nd ¶). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793